DETAILED ACTION
This is the second office action in response to the above identified patent application. This action is in response to the amendments filed on 1/7/21.  Claims 1 and 3-4 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification amendments were received on 1/7/2021. These amendments are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka et al. (US 2008/0289341) in view of Modi et al. (US 2003/0121266) and Ziminsky et al. (US 2010/0180564).

	Regarding Claim 1: Ishizaka discloses a combustor (Fig 12) comprising:
a nozzle main body (comprised of its constituent components) including a shaft body (110, see Figure 10) extending along an axis (axis through center of 100) and a swirl vane (130) configured to swirl a fluid flowing toward a downstream side in an axial direction around the axis (the swirl vane is capable of swirling a fluid around the nozzle main body);
a first fuel flow path (path to 133c) configured to supply fuel to a first fuel injection hole (133c), wherein the first fuel injection hole is defined in the nozzle main body (Fig 10);
a second fuel flow path (path to 133d) configured to supply fuel to a second fuel injection hole (133d) defined in the nozzle main body (Fig 10), wherein the second fuel injection hole is radially outward of the first fuel injection hole (Figure 10);

a control device (320) which controls the first regulating valve (¶ 190-191) so that the flow rate of the fuel flowing through the first fuel flow path is lowered (¶ 190-191).
 Ishizaka does not disclose a temperature sensor disposed at a distal end of the shaft body and located on the shaft body downstream of the swirl vane, wherein the temperature sensor is configured to measure a temperature;
and the control device connected to the temperature sensor and configured to control the first regulating valve so that the flow rate of the fuel flowing through the first fuel flow path is lowered when the temperature detected by the temperature sensor satisfies a predetermined condition.
Modi teaches a nozzle for a gas turbine engine (abstract) wherein a temperature sensor (positioned by 36, see Figure 4) is disposed at a distal end of a shaft body (30, ¶ 48-49) and located on the shaft body downstream of the swirl vane, wherein the temperature sensor is configured to detect a temperature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a temperature sensor, that measures temperature, disposed at a distal end of the shaft body and located on the shaft body downstream of the swirl vane (of Ishizaka) for safety in order to detect flashback (Modi ¶ 42 and 48).
Ishizaka in view of Modi fail to teach the control device connected to the temperature sensor and configured to control the first regulating valve so that the flow rate of the fuel flowing 
Ziminsky teaches a combustor for a gas turbine (¶ 3) wherein a temperature sensor 304a/304b see Fig 3), which detects a temperature (¶ 23) downstream of a swirl vane (Fig 3). Ziminsky further discloses a control device (206) connected to the temperature sensor (Figure 2) which controls (¶ 25) a first regulating valve (202) so that the flow rate of the fuel flowing through a fuel flow path is lowered when a temperature detected by the temperature sensor satisfies a predetermined condition (¶ 28).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the control scheme of Ziminsky to the combustor of Ishizaka in view of Modi such that the control device of Ishizaka is connected to the temperature sensor (Ishizaka in view of Modi) and configured to control the first regulating valve (of Ishizaka) so that the flow rate of the fuel flowing through the first fuel flow path is lowered when the temperature detected by the temperature sensor satisfies a predetermined condition in order to prevent flame damage to the fuel nozzle (Ziminsky ¶ 21 and ¶ 34)

Regarding Claim 3: Ishizaka in view of Modi and Ziminsky teach the combustor as discussed regarding Claim 1. Ishizaka in view of Modi and Ziminsky further teach wherein the control device is configured to control the first regulating valve so that the flow rate of the fuel flowing through the first fuel flow path is lowered when the temperature detected by the temperature sensor has risen from a steady-state value by more than a predetermined temperature. Ishizaka in view of Modi and Ziminsky as discussed regarding Claim 1 teach using the control device to control the first regulating valve (Ziminsky ¶ 21 and 28, prevent fuel from 
Regarding Claim 4: Ishizaka in view of Modi and Ziminsky teach the combustor of Claim 1. Ishizaka further teaches a compressor configured to compress air to supply compressed air to the combustor; and a turbine configured to be driven by a combustion gas formed by combustion of fuel in the combustor (Ishizaka ¶ 2).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
Regarding the 112(a)/112(b) of the “control device” the examiner finds applicants arguments persuasive regarding support for the “control device”.
Regarding “the distal end of the shaft body” Modi clearly teaches that a temperature sensor can be disposed at a distal end of a fuel nozzle. (See ¶ 48 and Figures 2 and 4). Modi does teach a cooling hole; however, under BRI the distal end is not limited to the absolute farthest downstream portion of the fuel nozzle. A distal end is a portion situated away from a point of origin or attachment (https://www.dictionary.com/browse/distal). Modi’s area 30 is a distal end. Further/alternatively Modi is only used to teach a temperature sensor at a distal end, Ishizaka does not have a cooling hole and one could put the temperature sensor at the absolute tip of Ishizaka, as the absolute tip is part of the region (30) taught by Modi to install the temperature sensor. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ T.J. /Examiner, Art Unit 3741




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741